Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, 5-6, 9-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US Pat. 6,058,984).

             Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
            Sato discloses in Figures 1-2, 5 and 10-16 an ink jet printer comprising:
           Regarding claim 1, injecting the liquid (200) from a liquid storage container (120) into the first tank (36) through a first liquid introduction port (5) provided in the first tank (36), in a state where a second liquid introduction port (14) provided in the second tank (34) is closed (Figures 1 and 10-11).
         Regarding claim 2, wherein the first tank (36) includes a first valve (114, 119) that opens or closes the first liquid introduction port (5), and the method further comprises: opening the first liquid introduction port (5) by the first valve (114, 119) when injecting the liquid (200) into the first tank (36) (Figures  10-11).
          Regarding claim 3, wherein the second tank(34)  includes a second valve (116, 140) that opens or closes the second liquid introduction port (14), and the method further comprises: closing the second liquid introduction port (14) by the second valve (116, 140) when the first liquid introduction port (5) is opened (Figures  10-11, paragraph 75).
           Regarding claim 5, flowing the liquid (200) into a liquid flow path (112) that connects the first tank (36) and the second tank (34), when the first tank (36) and the second tank (34) are filled with a predetermined amount of the liquid (200), the first valve (114, 119) opens the first liquid introduction port (5), and the second valve opens *116, 140) the second liquid introduction port (14) (Figures 10-12).

         Regarding claim 9, a liquid storage device (10) comprising: a first tank (36) that stores a liquid to be supplied to an ejection head (22) ejecting the liquid (200) (Figures 1 and 12); 
a second tank (34) that stores the liquid (200) to be supplied from the first tank (36) through a connection port (40) provided in the first tank (36) (Figures 10-11); and 
a first liquid introduction port (5) provided in the first tank (36) and allowing direct injection of the liquid (200) into the first tank (36) (Figures 10-11).
         Regarding claim 10, wherein the first tank (36) includes a first valve (114, 119) that opens the first liquid introduction port (5) when directly injecting the liquid (200) into the first tank (36) (Figures 10-11).
         Regarding claim 11, wherein the second tank (36) is sealable when the first liquid introduction port (5) is opened (Figure 11-12, paragraph 75).
         Regarding claim 12, wherein the second tank (36) includes a second liquid introduction port (14) being sealable when the first liquid introduction port (5) is opened (Figure 11-12, paragraph 75).
         Regarding claim 13, wherein the second tank (36) includes a second valve (116, 140) that closes the second liquid introduction port (14) when the first liquid introduction port (5) is opened (Figure 11-12, paragraph 75).
         Regarding claim 17, wherein the second tank (34) further includes an atmospheric communication port (12) that allows an inside of the second tank (34) to communicate with an 
          Regarding claim 18, wherein an air flow path (50, 60) is provided between the wall (38) and the atmospheric communication port (12) (Figures 2 and 5).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US Pat. 6,058,984) in view of Kimura et al. (CN 103753964).

           Sato discloses the basic features of the claimed invention as stated above but does not disclose the liquid filling method comprising a step of detecting a filling amount of the liquid in at least one of the first tank and the second tank; and  a filling amount detection material that detects a filling amount of the liquid in at least one of the first tank and the second tank. 


             Regarding claim 7, detecting a filling amount of a liquid (ink) in at least one ink first tank (130) (Figure 31 and 32, paragraph 0016).
             Regarding claim 15, a filling amount detection material (140) that detects a filling amount of the liquid in at least one ink first tank (130) (Figure 31 and 33, paragraph 0016).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kimura et al. in the Sato’s ink jet printer for the purpose of detecting a liquid quantity filled in an ink cartridge.      
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,679,574; US Pub. 2004/0017448) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

                 Claim 4 would be allowable if rewritten to include all of the limitations of the base 
claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid filling method of filling a liquid storage device including a first tank that stores a liquid to be supplied to an ejection head ejecting the liquid and a second tank that stores the liquid to be supplied to the first tank through a connection port provided in the first tank with the liquid, the method comprising steps of opening the first liquid introduction port by the first valve and closing the second liquid introduction port by the second valve, when the liquid is injected into the first tank  through the first liquid introduction port; and closing the first liquid introduction port by the first valve and opening the second liquid introduction port by the , when the liquid is injected into the second tank through the second liquid introduction port in the combination as claimed.
         Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid filling method of filling a liquid storage device including a first tank that stores a liquid to be supplied to an ejection head ejecting the liquid and a second tank that stores the liquid to be supplied to the first tank through a connection port provided in
the first tank with the liquid, the method comprising a step of detecting a filling amount of the liquid in both the first tank and the second tank in the combination as claimed.

         Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid storage device comprising a first valve that opens a first liquid introduction port and a second valve closes a second liquid introduction port, when directly injecting a liquid into a first tank, and the first valve closes the first liquid introduction port and the second valve opens the second liquid introduction port, when directly injecting the liquid into a second tank in the combination as claimed.

         Claim 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid storage device comprising a filling amount detection material that detects a filling amount of the liquid in both the first tank and the second tank.
in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853